DISMISS; and Opinion Filed August 2, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00511-CR
                                     No. 05-13-00512-CR

                            ROBERT LEE MULLINS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-54412-R, F11-71584-R

                            MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
        Robert Lee Mullins was convicted of two failure to register as a sex offender offenses.

Pursuant to a plea agreements, the trial court sentenced appellant to four years’ imprisonment in

each case. In cause no. 05-13-00511-CR, the trial court also assessed a $2,000 fine. Appellant

waived his right to appeal in conjunction with the plea agreements. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). Accordingly, we dismiss the appeals for want of

jurisdiction.


                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47

130511F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MULLINS, Appellant                      On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00511-CR        V.                       Trial Court Cause No. F10-54412-R.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Bridges participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of August, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT LEE MULLINS, Appellant                      On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00512-CR        V.                       Trial Court Cause No. F11-71584-R.
                                                   Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                       Justices Moseley and Bridges participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of August, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –3–